DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20170302098 and its incorporated patent US 9318915) in view of Kim et al. (US 20200119581).
As to claim 1, Miller et al.’s figure 13 shows a power syphoning assembly for a portable electronic device (200a), the assembly comprising: a body (10) adapted to be secured to a portable electronic device (¶0015, 0042); a receiver coil (36, further see 84 in figure 20 of US 9318915) received within the body.  The figure fails to show that the receiver coil is adapted to extend along a portion of a main rear surface of the portable electronic device with the body secured thereto.  However, Kim et al.’s figure 7A shows portable electronic device 701 is used to wirelessly charge another portable electronic device 702, wherein wireless power is generated from the rear surface of electronic device 701.  Therefore, it would have been obvious to one having ordinary skill in the art to use portable electronic device for Miller’s 100 in US 9318915 or use Miller et al.’s 200a to charge body 10 for the purpose of making the device figure 13 more portable, and attaching the body 10 to the rear of the portable electronic device for the purpose of receiving precise transmitting power.  Therefore, the modified Miller et al.’s figure shows that the receiver coil (36 or 84) is adapted to extend along a portion of a main rear surface of the portable electronic device with the body secured thereto; a connector (16, 30 or 30-62 in figure 20 of US 9318915) on the body adapted to couple to an attachment; and a power output (at the end of the connectors) in or adjacent to the connector configured to transfer power received at the receiver coil to an attachment (200b) coupled to the connector. 
As to claim 2, Miller et al.’s figure 6 shows that the power output comprises a transmitter coil (26, further see 82 in figure 20 of US 9318915).
As to claim 3, Miller et al.’s figure 13 shows that the power output comprises contacts (that interface between 16 and 62) exposed in the connector. 
As to claim 4, Miller et al.’s figure 6 shows a power storage device (14). 
As to claim 5, Miller’s figure 13 shows that the body comprises a case having a main wall and one or more sidewalls extending outwardly from the main wall, the case adapted to releasably secure to a portable electronic device. 
As to claim 6, Miller et al.’s figures fail to show that the receiver coil is longitudinally spaced from the connector along the main wall of the case. However, locating the receiver coil to be longitudinally spaced from the connector along the main wall of the case is seen as an obvious design preference to achieve optimum space occupation and power receiving.  
As to claim 7, Miller et al.’s figures show that the receiver coil includes portions (wires) extending radially outward of the connector (i.e, extending from 14 to 16). 
As to claim 8, Miller et al.’s figures show that the body comprises a platform adapted to be secured to a rear main surface of a portable electronic device (¶0042). 
As to claim 9, Miller et al.’s figures show that the platform comprises a base portion and the receiver coil is received within the base portion of the platform (see 84 in figure 20 of US 9318915). 
Claims 11-19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons. As further regarding claims 12 and 13, it is seen as an obvious design preference to select Qi coil or near field coil to receive power from the portable electronic device for the purpose of achieving optimal charging power level.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20170302098 and its incorporated patent US 9318915) in view of Kim et al. (US 20200119581) and Chang et al. (CN 104600851A).
Miller et al.’s figures fail to show that the body further comprises an extension portion extending outwardly from the platform, and the receiver coil is received within the extension portion.  However, Chang et al.’s figure 7 shows a portable electronic device comprises an extension coil (200) coupled to body 300 of the electronic device.  It would have been obvious to further include an extension coil coupled to Miller’s body 10 for the purpose of achieving desired space occupation and additional operations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842